293 N.W.2d 43 (1980)
In the Matter of the WELFARE of Justin L. CLIPPER.
No. 50418.
Supreme Court of Minnesota.
May 16, 1980.
William R. Kennedy, County Public Defender, and David H. Knutson, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., St. Paul, Thomas L. Johnson, County Atty., Vernon E. Bergstrom, Chief Asst. County Atty., Appellate Section, David W. Larson, Asst. County Atty. and Thomas A. Weist, Minneapolis, for respondent.
Considered and decided by the court en banc without oral argument.
OTIS, Justice.
This appeal is from the order of the Hennepin County District Court, Juvenile Division, granting the state's motion pursuant to Minn.Stat. § 260.125 (1978) to refer the juvenile in question for prosecution as an adult. The appeal raises two issues: whether the district court erred in admitting certain hearsay evidence bearing on the issue of dangerousness and whether the district court clearly erred in its findings or abused its discretion in determining that the juvenile in question is dangerous and not suitable for treatment. The first issue is answered by our recent decision in In re T. D. S., 289 N.W.2d 137 (1980), where we upheld the admission of reliable hearsay evidence at a juvenile reference hearing against claims that admission of this evidence violated Minnesota law and the federal constitution. We also hold that the district court did not clearly err in its findings or abuse its discretion in determining that the juvenile in question is dangerous and not suitable for treatment. See In re K. P. H., 289 N.W.2d 722 (1980).
Affirmed.